Name: Commission Regulation (EEC) No 1088/81 of 24 April 1981 amending Regulation (EEC) No 3383/80 on the sale for export to Poland of colza held by the Danish and French intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 4. 81 Official Journal of the European Communities No L 113/ 15 COMMISSION REGULATION (EEC) No 1088/81 of 24 April 1981 amending Regulation (EEC) No 3383/80 on the sale for export to Poland of colza held by the Danish and French intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 36 (2) thereof, Whereas Commission Regulation (EEC) No 3383/80 (3 ), as last amended by Regulation (EEC) No 41 1 /81 (4), provides for the sale for export to Poland of some 40 000 tonnes of colza seed held by the Danish and French intervention agencies ; whereas the same Regulation provides that the colza se'ed sold must be withdrawn from intervention stock not later than 31 March 1981 and that the said seed must be exported not later than 30 April 1981 ; Whereas the time limits for withdrawing and exporting the said seed should be extended ; Whereas the quantities put up for sale by the Danish intervention agency have not been the subject of a demand ; whereas this sale offer should be withdrawn ; With regard to the colza seed held by the French intervention agency, Regulation (EEC) No 3383/80 is hereby amended as follows : 1 . In Article 1 , the date *30 April 1981 ' is replaced by the date '30 May 1981 '. 2 . In Article 4 ( 1 ), the amount ' 18-81 ECU' is replaced by the amount ' 18-60 ECU'. 3 . In Article 7 ( 1 ) the date '31 March 1981 ' is replaced by the date '9 May 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1981 . For the Commission Poul DALSAGER Member of the Commission i (&gt;) OJ No 172, 30 . 9. 1966, p . 3025/66 . (2 ) OJ No L 360 31 . 12. 1980, p . 16 . (3 ) OJ No L 355, 30. 12 . 1980, p . 40 . (4 ) OJ No L 46, 19 . 2 . 1981 , p. 20 .